Citation Nr: 0504054	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate compensable evaluations for each ear, 
for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 




INTRODUCTION

The appellant had active military service from December 1958 
to December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which assigned a 10 percent 
disability evaluation for service-connected bilateral 
tinnitus effective June 11, 2002.

The appellant did not request a hearing in this case.


FINDING OF FACT

The appellant's service-connected tinnitus is constant and 
bilateral in nature.


CONCLUSION OF LAW

The claim for assignment of separate compensable ratings for 
each ear, for the condition of bilateral tinnitus is both 
without legal merit and not provided for under the applicable 
rating criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.87, Diagnostic Code 6260 (2004); 68 Fed. Reg. 
25,822 (May 14, 2003); VAOPGCPREC 2-2003; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, however, the RO informed the appellant in 
September 2003 that his claim was denied because under 
applicable VA law he is not eligible to receive the benefits 
sought on appeal.  In a case such as this, where the 
pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not for application.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  In addition, on March 9, 2004, 
VA's Office of General Counsel issued a precedential opinion 
which held that under 38 U.S.C.A. § 5103a (West 2002), VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for service-connected 
tinnitus because such a claim is barred by current Diagnostic 
Code (DC) 6260, previous versions of DC 6260, and a previous 
precedential opinion of the General Counsel.  See VAOPGCPREC 
2-2004.

Accordingly, as detailed below, the Board has decided the 
appeal on the current record without any further 
consideration of the VCAA, and will deny the appellant's 
claim solely because of a lack of entitlement under the law.


II.  Entitlement to Separate Compensable Ratings for 
Bilateral Tinnitus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

The objective medical evidence of record, including private 
medical records dated in November 2003 and VA examination 
records March 2004, establishes that the appellant's tinnitus 
is constant and bilateral in nature.

Under the current schedular criteria, Diagnostic Code 6260, a 
10 percent evaluation is warranted for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).

Effective June 13, 2003, the provisions of Diagnostic Code 
6260 were amended to add a note specifying that raters are to 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2004), as added by 68 Fed. Reg. 25,822 (May 14, 2003).  In 
most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the veteran.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  In light of this position taken by the Secretary in 
the Supplementary Comments that accompanied the June 2003 
amendment, the Board finds that the rule merely codified 
existing practice, and the veteran will not be prejudiced by 
the Board proceeding to adjudicate his claim without first 
providing him with the text of the notes added to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

As previously noted, the appellant's bilateral tinnitus is 
currently evaluated as 10 percent disabling, which is the 
maximum schedular evaluation available for that disability.  
It has also been VA's policy for several years that where 
tinnitus is to be rated as a disability in its own right, 
only one 10 percent rating is assignable for the tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  See 67 Fed. Reg. 59,033 (September 19, 2002); 68 
Fed. Reg. 25,822, 25,823 (May 14, 2003).  Moreover, effective 
June 13, 2003, the notes accompanying 38 C.F.R. § 4.87, 
Diagnostic Code 6260 now specifically require the assignment 
of a single evaluation for bilateral tinnitus.  The Board 
additionally notes that even if 38 C.F.R. § 4.25(b) 
nevertheless authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (May 14, 
2003) ("...to rate each ear separately would be a violation of 
the principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedential opinion holding that 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The opinion went on to hold that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.

Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. 
§ 4.14 (2004).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated.

In sum, Diagnostic Code 6260, under which the appellant's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy, VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for bilateral tinnitus.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code, even where the 
tinnitus was evaluated under the schedular criteria in effect 
prior to June 10, 1999.  The Board is bound in its decisions 
by the precedent opinions of VA's General Counsel.  See 
38 U.S.C.A. § 7105(c) (West 2002).  Furthermore, the Board 
concludes that in denying separate ratings for bilateral 
tinnitus, its decision is in accordance with the clear 
regulatory intent to avoid pyramiding of disability 
evaluations in appropriate circumstances.  38 C.F.R. § 4.14 
(2004).

The Board is aware of recent holdings by the United States 
Court of Appeals for the Federal Circuit and United States 
Court of Appeals for Veterans Claims in Wanner v. Principi, 
No. 03-7169, 2004 U.S. App. LEXIS 10756, at *20 (Fed. Cir. 
June 2, 2004), and Smith v. Principi, 17 Vet. App. 168 
(2003).  Those cases, however, did not hold that separate 
ratings could be assigned for each ear for bilateral 
tinnitus.  Rather, those cases stand for the propositions 
that the Secretary has discretion over the interpretation of 
the rating schedule subject to Court intervention only in 
cases where Constitutional challenges arise and that the 
Board must provide adequate reasons and bases for its 
decisions, with a discussion of the potential applicability 
of 38 C.F.R. § 4.25(b) to the veterans' claim.  The Board has 
done so in this case, and, for the reasons discussed more 
fully above, finds the arguments of the appellant and his 
representative to be unpersuasive.

Thus, the Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since 38 C.F.R. § 4.87, 
Diagnostic Code 6260 currently prohibits assignment of 
separate evaluations for bilateral tinnitus, and as 
VAOPGCPREC 2-2003 prohibits assignment of separate 
evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the 


veteran's claim for separate compensable evaluations for his 
service-connected bilateral tinnitus.  His claim must 
therefore be denied as legally insufficient.


ORDER

Entitlement to separate compensable evaluations for service-
connected bilateral tinnitus is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


